Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-11, 13-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Darolia (US 2003/0152797).
	Regarding Claims 1, 3-7, and 10, Darolia teaches a method of manufacturing a part with a CMAS-resistant thermal barrier coating (TBC) (abstract) comprising: providing a part body having a surface; providing YSZ and alumina ingots as a source of coating material; delivering the coating material as a vapor from the source toward the surface of the part body to form the CMAS-resistant TBC on the surface, wherein the TBC includes both YSZ and alumina.  Darolia teaches inner and outer portions facing the surface of the part and away from the surface of the part ([0024]).
	Darolia does not explicitly teach in every case a uniform distribution of alumina is achieved; however, Darolia teaches an embodiment wherein the CMAS-reactive material is included as a substantially uniform distribution within the thermal protection material through the inner and outer portions ([0023-0024]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select any embodiment of Darolia, including an embodiment of uniform alumina distribution, because Darolia teaches they are all suitable embodiments for use with the invention.
	Regarding Claim 2, Darolia teaches alumina in the composition of 2-90 weight percent of the TBC ([0024]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the alumina composition to be any of the taught compositions, including those within the claimed range, because Darolia teaches they are all suitable for use with the invention.
	Regarding Claim 8, Darolia teaches single and multiple evaporation sources and further comprising creating a flow of the coating material from the source toward the surface ([0023]).
	Regarding Claim 11, Darolia teaches simultaneously flowing the YSZ and alumina ([0023]-[0024]).
	Regarding Claims 13-14, Darolia does not teach precipitates.  Darolia teaches alumina within the YSZ and wherein the alumina reacts with CMAS to form compounds that limit further CMAS infiltration (Darolia, Claim 13).
	Regarding Claim 15, Darolia teaches an inner coating and forming a CMAS-resistant TBC on the surface of the inner coating such that the inner coating is between the part body and the CMAS-resistant TBC ([0022]).
	Regarding Claim 21, Darolia teaches the CMAS-resistant TBC comprises the CMAS-reactive material at about 1.8 to about 4.0 weight percent ([0027]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the weight percent of Darolia to be any of the taught weight percentages, including those within the claimed range, because Darolia teaches they are all suitable for use with the invention.
	Regarding Claim 22, Darolia teaches further comprising forming a bond coat on the part body, the bond coat including the surface; and wherein delivering the coating material includes forming the CMAS-resistant TBC on the bond coat with the inner boundary disposed at the bond coat ([0021]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Darolia (US 2003/0152797) as applied to claims 1-8, 10-11, 13-15, and 21-22 above, and further in view of Darolia2 (US 2003/0138660).
	Regarding Claim 9, Darolia does not explicitly teach spraying the coating material; however, Darolia2 teaches a similar method of depositing a YSZ/alumina TBC coating wherein a plasma spray gun is utilized to spray the coating material toward the surface of the part.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Darolia to include spraying, as taught in Darolia2, because it is a known method of depositing a YSZ/alumina TBC coating and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Darolia with a spray method as taught in Darolia2.

	Response to Arguments
Applicant’s arguments, see amendment, filed 3/21/2022, with respect to the previous Section 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's other arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
	Applicant argues Darolia explains that the TBC may have a mixture of first and second ceramic compositions, but do not teach or suggest a uniform distribution of the first and second ceramic compositions from an inner boundary to an outer boundary.  Applicant argues there is no teaching or suggestion of such a uniform distribution.  Applicant argues claim 1 now recites that the CMAS-reactive material is included as a substantially uniform distribution within thermal protection material from the inner boundary to the outer boundary and this limitation distinguishes over the prior art.  In response to applicant’s argument, in [0024] Darolia teaches “the TBC 26 can be deposited to have a uniform composition throughout its inner and outer portions 30 and 32 by evaporating both ingots 54 and 56 simultaneously”.  This teaching of Darolia meets the claimed limitation of a substantially uniform distribution within the thermal protection material from the inner boundary to the outer boundary.  
Applicant argues that the present rejection based on Darolia is improper because the Office Action relies on impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
	Applicant argues the other claims are allowable for the same reasons; however, this is not convincing as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712